DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 14-23 in the reply filed on 20 May 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the recess of the first black print grid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14, the claim from which claim 22 depends, recites a recess for the claimed metallic layer, and a first black print grid at least partially covering the recess of the metallic layer.  However, there is no requirement in claim 14 that a recess is present in the first black print grid.  Therefore, there is insufficient antecedent basis for "the recess of the first black print grid" in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/078989 A1 with US 2016/0263866 (hereinafter “Keller”) being used as the English language equivalent translation, and further in view of DE 3724014 A1 with a machine translation (submitted on 12 April 2022) being used as the English language equivalent translation (hereinafter “Reiss”).Regarding claim 14 	Keller teaches a laminated glass pane for a motor vehicle, comprising two transparent panes (at least two glass layers including a first glass layer and a second glass layer), a film A disposed between the first and second glass layers; and a heat shielding coating made of metal (a metallic layer) disposed on the first glass layer or the second glass layer (abstract, paragraphs [0009] – [0011], and [0035]).  Keller teaches a recess in a heat shielding layer (analogous to the heat shielding coating or metallic layer) to prevent antenna elements installed within the glass laminate from adverse effects (paragraph [0038]). 	Keller does not explicitly teach a first black print grid at least partially covering the recess of the metallic layer, where the antenna structure is covered by the first black print grid.   	Reiss teaches a motor vehicle with a black visual edge mounted strip consisting of a non-conductive coating material and at least one electrically conductive element (abstract).  Reiss teaches the electrically conductive element includes an antenna conductor (structure) which may be installed within the laminated glass panes (antenna structure disposed between the first and second glass layers) (paragraph [0001]).  Reiss teaches the black visual edge mounted strip (first black print grid) covers a black coating conductor which is used for the electrically conductive element (antenna structure) (paragraphs [0004] and [0005]).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the laminated glass pane of Keller with the black visual edge mounted strip of Reiss to yield an integral antenna structure within the glass sheets of the laminated glass while providing a concealment of said antenna structure.Regarding claim 16 	In addition, Reiss teaches each of the electrically conductive element (antenna structure) and the visual edge mounted strip (print grid) are black (paragraph [0004]).Regarding claims 18-20 	In addition, Reiss teaches the edge strip can also be used as an adhesive strip to accommodate built-in elements (paragraph [0001]).  Reiss does not explicitly teach: the black visual edge mounted strip (black print grid) includes a second black print grid concealing the electrically conductive element (antenna structure); the second black print grid being applied directly to the electrically conductive element (antenna structure); or the second black print grid being applied to a film disposed between the first and second glass layers.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional black visual edge mounted strip (second black print grid) being applied directly to the electrically conductive element (antenna structure) to facilitate an adhesion of said electrically conductive element (antenna structure) to adjacent layers (films) from Keller.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).Regarding claim 22 	In addition, Reiss teaches the black coating conductor and the privacy screen edge strip are arranged in such a way that the black edge protection strip covers or underlies the black coating conductor (paragraph [0005]), which corresponds to the antenna structure has a shape identical to the first black print grid and a recess corresponding to a recess of the first black print grid.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keller and Reiss as applied to claim 14 above, and further in view of United States Patent Application Publication No. US 2020/0079057 (hereinafter “Null”).Regarding claim 15 	The limitations for claim 14 have been set forth above.  In addition, the combination of Keller and Reiss does not explicitly teach the black visual edge mounted strip (first black print grid) and the electrically conductive element (antenna structure) each include a perforated grid. 	Null teaches a micro-perforated glass laminate comprising a first glass substrate laminated to a second glass substrate by a first polymer interlayer (abstract).  Null teaches the micro-perforations extend through each of the first glass substrate, the first polymer interlayer, and the second glass substrate (Id).  Null teaches the micro-perforated glass laminate systems is used for noise abatement and acoustic control, while maintaining desirable properties of glass laminates (paragraph [0006]).  Null teaches the micro-perforations 120 are provided in a grid structure (Figure 1, and paragraphs [0080] and [0081]).   	Keller, Reiss and Null are analogous inventions in the field of glass laminates.  It would have been obvious to one skilled in the art at the time of the invention to modify the black visual edge mounted strip (first black print grid) and the electrically conductive element (antenna structure) from the combination of Keller and Reiss with the micro-perforated grid of Null to improve noise abatement and acoustic control, while maintaining desirable properties of the glass laminate.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keller and Reiss as applied to claim 14 above, and further in view of United States Patent Application Publication No. US 2011/0279335 (hereinafter “Degen”).Regarding claim 17 	The limitations for claim 14 have been set forth above.  In addition, the combination of Keller and Reiss does not explicitly teach the electrically conductive element (antenna structure) is transparent.  	Degen teaches a transparent, flat antenna A for transmitting and receiving electromagnetic waves (abstract).  Degen teaches the antenna A is disposed between a first glass substrate 1 and a second glass substrate 4 and is useful as glass laminates for windshields, etc. (abstract; Figures 1 and 11; and paragraph [0159]).  	Therefore, Degen establishes a functional equivalence between black and transparent materials for use in making an antenna disposed between glass substrates for a glass laminate in windshield applications. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the electrically conductive element (antenna structure) of Reiss, and substituting the black material disclosed by Reiss with a transparent material, as suggested by Degen, motivated by the desire to form a conventional antenna structure disposed between glass substrates for a glass laminate in windshield applications, comprising a transparent material known in the art as being functionally equivalent and predictably suitable for use in forming such an antenna structure.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Keller and Reiss as applied to claim 14 above, and further in view of United States Patent Application Publication No. US 2010/0085261 (hereinafter “Baranski”).Regarding claim 21 	The limitations for claim 14 have been set forth above.  In addition, the combination of Keller and Reiss is silent with regards to the manner in which the electrically conductive element (antenna structure) is applied within the glass laminate.  Therefore, it would have been necessary and thus obvious to look to the prior art for conventional techniques.  Baranski provides this conventional teaching showing that it is known in the art to use a screen printing process for applying an antenna structure onto a surface of a substrate within a glass laminate (paragraphs [0002] and [0003]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the electrically conductive element (antenna structure) from the combination of Keller and Reiss using the screen printing process disclosed by Baranski motivated by the expectation of successfully practicing the invention of applying an electrically conductive element (antenna structure) within a glass laminate.Regarding claim 23 	The limitations for claim 14 have been set forth above.  In addition, Reiss teaches the electrically conductive element/black coating conductor (antenna structure) includes contacting elements 4 (paragraphs [0006] and [0011]). 	However, the combination of Keller and Reiss does not explicitly teach the electrically conductive element (antenna structure) has contacts formed by pressing, soldering, or gluing. 	Baranski teaches an antenna connector in a laminated automotive glazing (abstract).  Baranski teaches where an antenna is provided within a laminated glazing, it is necessary to make a connection between the antenna, internal to the glazing, and the wiring harness of the vehicle (paragraph [0003]).  Baranski teaches the connection involves soldering a connector to the antenna on the surface of one of the plies of glass (paragraphs [0003] – [0005]).  It would have been obvious to one skilled in the art at the time of the invention to modify the contacting elements for the antenna application of the electrically conductive element/black coating conductor from the combination of Keller and Reiss with the soldering process disclosed by Baranski to facilitate the required coupling of the antenna to the wiring harness of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783